ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Fox on 5/25/21.

The application has been amended as follows: 
Claim 1 (Currently Amended by Examiner): An adjustable length brace, comprising: 
an adjustable length elongate and flexible one-piece body encircling portion made of a soft fabric and having opposite first and second free ends each having a length, the first free end being folded to adjust the length of the first free end and the second free end being folded to adjust the length of the second free end to enable adjustment of the length of the one-piece body encircling portion; and 
first and second end portions, each having a length shorter than the one- piece body encircling portion, the first end portion being releasably attachable to the folded first free end of the one-piece body encircling portion and the second end portion being releasably attachable to the folded second free end of the one- piece body encircling portion, the first and second end portions being connectable to one another; and
a tensioning system configured to draw up and compact the length of one of the end portions of the brace.
Claim 5 (Currently Cancelled by Examiner)
Claim 6 (Currently Amended by Examiner): The brace of claim [[5]]1, wherein the tensioning system comprising a cable configured to draw up and compact the length of one of the end portions of the brace.
Claim 10 (Currently Cancelled by Examiner)

Reasons for Allowance
Claims 1, 2, 6, 9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see PTAB Decision mailed 3/9/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE J LEE/Examiner, Art Unit 3786   

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786